Citation Nr: 1029153	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-14 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1983 to September 
1983.  

This matter is on appeal from the Newark, New Jersey, Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Hearing loss of the left ear is not currently shown.  


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including organic diseases of the 
nervous system such as sensorineural hearing loss, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
his claim for service connection for left ear hearing loss in May 
2006.  His claim must be denied because he has not had a left ear 
hearing loss disability since that time.
 
38 C.F.R. § 3.385 defines impaired hearing as a disability for VA 
purposes when the hearing thresholds for any of the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  The Veteran has indicated that he 
has difficulty hearing in his left ear.  Generally, a veteran is 
competent to testify as to observations, and his testimony must 
be weighed against the other evidence of record.   See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  A veteran is 
also competent to testify as to maters of etiology and diagnosis 
in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  However, 
given that VA regulations specifically require certain 
audiometric readings and speech recognition scores in order for 
impaired hearing to constitute a disability, a Veteran is not 
competent to satisfy this requirement with a lay statement.  
Thus, the Veteran's statement that he has difficulty hearing in 
his left ear is insufficient to establish that he has a current 
left ear hearing loss disability.

The only audiometric readings taken during the appeal period are 
those on the May 2008 VA audiological examination.  On that 
examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
10
LEFT
20
5
30
25
25

Speech recognition scores with the Maryland CNC Test were 94 
percent for each ear.  

As the hearing loss in the left ear did not exceed 40 decibels or 
more for any of the frequencies of 500, 1000, 2000, 3000, and 
4000, did not exceed 26 decibels for at least three of these 
frequencies, and the speech recognition score using the Maryland 
CNC Test was not less than 94 percent, the Veteran does not have 
a current hearing loss disability in his left ear under VA 
regulations. 

The Board finds that the examination was adequate.  The examiner 
reviewed the claims file, interviewed the Veteran, and conducted 
an audiological examination that provided audiometric results 
consistent with the requirements of 38 C.F.R. § 3.385.  The 
examiner also noted that the situation of greatest difficulty was 
in group listening situations when the Veteran had to ask people 
to repeat their statements.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) (VA examiner must fully describe the functional 
effects caused by a hearing disability).  There is no indication 
that the VA examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact. 

In support of his claim, the Veteran submitted a September 2006 
audiology screening record.  The record includes check boxes for 
the frequencies for each ear and includes a check box for whether 
each ear "passed" or "failed."  The boxes indicating 500, 
1000, 2000, 4000, 6000, and 8000 for the left ear are checked.  
The box indicating "fail" is also checked.  The record goes on 
to state that "this person should be: audiometrically retested, 
have results of test taken to own physician or audiologist, 
evaluated for a hearing aid."  This record is not enough to 
establish a current left ear hearing loss disability under VA 
standards or to undercut the value of the May 2008 VA 
examination, because it did not indicate the left ear hearing 
loss in decibels or the speech recognition score as required by 
38 C.F.R. § 3.385.

For the foregoing reasons, the preponderance of the evidence 
reflects that the Veteran does not have a current left ear 
hearing loss disability, which is a necessary element of his 
service connection claim.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for left ear hearing loss must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, the June 2006 letter 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  

The RO complied with the duty to assist for the following 
reasons.  First, the RO has obtained the service treatment 
records and all identified post service treatment records.   
Further, the Veteran submitted lay statements of his coworkers 
and family members.  In addition, as shown above, the May 2008 VA 
examination was adequate and established that there is no 
medically competent evidence of a current left ear hearing loss 
disability.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim. 


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is denied.  




____________________________________________
J. HAGER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


